Dismiss and Opinion Filed July 7 , 2016.




                                                                     In The
                                            Court of Appeals
                                     Fifth District of Texas at Dallas
                                                          No. 05-15-00854-CV

                                             MICHAEL A. HUGHES, Appellant

                                                                         V.

     DALLAS COUNTY, CITY OF DALLAS, DALLAS INDEPENDENT SCHOOL
    DISTRICT, DALLAS COUNTY COMMUNITY COLLEGE DISTRICT, DALLAS
     COUNTY SCHOOL EQUALIZATION FUND, AND PARKLAND HOSPITAL
                          DISTRICT, Appellees

                                   On Appeal from the 95th Judicial District Court
                                               Dallas County, Texas
                                        Trial Court Cause No. TX-14-41301

                                            MEMORANDUM OPINION
                          Before Chief Justice Wright, Justice Bridges, and Justice Lang
                                             Opinion by Justice Lang

           This is an appeal from a judgment for delinquent taxes and foreclosure of a tax lien. See

TEX. TAX CODE ANN. § 33.41(West 2015). Appearing pro se, Michael A. Hughes filed a brief

that fails to comply with the rules of appellate procedure.1                                             See TEX. R. APP. P. 38.1.

Significantly, it does not contain (1) a statement of the facts supported by record reference; (2)

an accurate statement of the arguments made in the body of the brief; or (3) argument for the

contentions made with appropriate citations to authorities and to the record. See id. 38.1(g), (h),

   1
       Hughes filed the brief on his and his wife’s behalves, though his wife did not file a notice of appeal.
(i). Although directed more than eight months ago to file an amended brief in compliance with

the rules and cautioned that failure to comply could result in dismissal of the appeal, Hughes has

not filed an amended brief.2 Without adequate briefing, nothing is presented for review. See

Birnbaum v. Law Offices of G. David Westfall, P.C., 120 S.W.3d 470, 477 (Tex. App.—Dallas

2003, pet. denied). Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1), 38.9(a),

42.3(b),(c); Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 896-97 (Tex. App.—

Dallas 2010, no pet.).




                                                                           /Douglas S. Lang/
                                                                           DOUGLAS S. LANG
                                                                           JUSTICE
150854F.P05




     2
        On the same day he was directed to file an amended brief, Hughes filed a motion for extension of time to file a corrected brief. However,
the motion was miscalendared as the amended brief and never determined. Despite the lack of a ruling, Hughes did not follow-up on the motion
or try to file a corrected brief, even after being notified of the date the appeal would be submitted for determination.



                                                                     –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

MICHAEL A. HUGHES, Appellant                         On Appeal from the 95th Judicial District
                                                     Court, Dallas County, Texas
No. 05-15-00854-CV         V.                        Trial Court Cause No. TX-14-41301.
                                                     Opinion delivered by Justice Lang. Chief
DALLAS COUNTY, CITY OF DALLAS,                       Justice Wright and Justice Bridges
DALLAS INDEPENDENT SCHOOL                            participating.
DISTRICT, DALLAS COUNTY
COMMUNITY COLLEGE DISTRICT,
DALLAS COUNTY SCHOOL
EQUALIZATION FUND, DALLAS
INDEPENDENT SCHOOL DISTRICT,
AND PARKLAND HOSPITAL DISTRICT,
Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        We ORDER appellees Dallas County, City of Dallas, Dallas Independent School
District, Dallas County Community College District, Dallas County School Equalization Fund,
and Parkland Hospital District recover their costs of this appeal from appellant Michael A.
Hughes.


Judgment entered this 7th day of July, 2016.




                                               –3–